United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 97-3353
                                   ___________

Pamela Clark,                        *
                                     *
             Appellant,              *
                                     *   Appeal from the United States
      v.                             *   District Court for the
                                     *   Eastern District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *
                                     *
             Appellee.               *
                                ___________

                             Submitted: February 9, 1998

                                  Filed: April 17, 1998
                                   ___________

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
                         ___________

WOLLMAN, Circuit Judge.

      Pamela Clark appeals from the district court’s1 judgment affirming the denial of
her application for supplemental security income benefits. We affirm.




      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
                                           I.

      Clark is a 33-year-old woman with a ninth grade education. Her past relevant
work consisted of a three-month period during which she operated a staple gun at a
cushion factory. She has not been employed since 1991. On June 28, 1993, Clark filed
an application for supplemental security income benefits, claiming that she was
disabled and unable to work because of a seizure disorder and a nervous condition.

        The Social Security Administration denied Clark’s application initially and again
on reconsideration. Clark then requested a hearing before an administrative law judge
(ALJ). Following the hearing, Clark was evaluated by Dr. Russell Dixon, a
psychologist specializing in clinical neuropsychology. Dr. Dixon administered the
Wechsler Adult Intelligence Scale-Revised (WAIS-R), an I.Q. examination. The
results of this examination indicated that Clark had a verbal I.Q. of 71, a performance
I.Q. of 66, and a full scale I.Q. of 67. Dr. Dixon concluded that Clark suffered from
mild mental retardation and intermittent explosive disorder. Clark submitted Dr.
Dixon’s psychological evaluation and the accompanying I.Q. scores to the ALJ.

       After receiving this additional evidence, the ALJ issued a decision concluding
that Clark was not disabled as defined by the provisions of the Social Security Act.
Pursuant to the five-step regulatory framework set forth at 20 C.F.R. § 416.920(a)-(f),
the ALJ found that Clark had not engaged in substantial gainful activity since 1991 and
that she suffered from a severe impairment. However, the ALJ further concluded that
Clark did not have an impairment or combination of impairments equivalent to a listed
impairment and that her condition did not prevent her from performing her past relevant
work. See Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987) (describing the five-step
analysis). Moreover, after applying the principles enunciated in Polaski v. Heckler, 739
F.2d 1320, 1322 (8th Cir. 1984), the ALJ concluded that Clark’s allegations regarding
the severity of her seizure condition were not credible.


                                          -2-
       The appeals council denied Clark’s request for review, and the ALJ’s decision
thereby became the final decision of the Commissioner. Clark appealed the decision
to the district court pursuant to 42 U.S.C. § 405(g). The district court granted the
Commissioner’s motion for summary judgment.

                                          II.

       Our role on review is to determine whether the Commissioner’s findings are
supported by substantial evidence on the record as a whole. See Spradling v. Chater,
126 F.3d 1072, 1073-74 (8th Cir. 1997). Substantial evidence is relevant evidence
which a reasonable mind would accept as adequate to support the Commissioner’s
conclusion. See Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993). In determining
whether the existing evidence is substantial, “we must consider evidence that detracts
from the [Commissioner’s] decision as well as evidence that supports it.” Id. We may
not reverse the Commissioner’s decision merely because of the existence of substantial
evidence that would have supported a contrary outcome. See Smith v. Shalala, 987
F.2d 1371, 1374 (8th Cir. 1993).

       Clark argues that the Commissioner’s findings in the third step of the regulatory
framework are not supported by substantial evidence. The third step provides that “[i]f
you have an impairment(s) which meets the duration requirement and is listed in
appendix 1 or is equal to a listed impairment(s), we will find you disabled without
considering your age, education, and work experience.” 20 C.F.R. § 416.920(d).
Among the impairments listed at 20 C.F.R., Part 404, Subpart P, App. 1 is section
12.05C, which deals with mental retardation. Section 12.05C provides that the
required level of severity for mental retardation is met when a claimant demonstrates
“[a] valid verbal, performance, or full scale I.Q. of 60 through 70 and a physical or
other mental impairment imposing additional and significant work-related limitation of
function.”


                                          -3-
       Dr. Dixon placed Clark’s performance I.Q. at 66 and her full scale I.Q. at 67.
Either of these scores, if valid, satisfies the first requirement under section 12.05C. The
ALJ, however, rejected these scores, finding that they were not credible in light of the
following factors: (1) the scores were based on a one-time examination by a non-
treating psychologist and were not entitled to controlling weight; (2) no other physician
had ever found Clark retarded or suspected as much; (3) Clark was literate and had
worked in the private sector; (4) Clark’s appearance and demeanor at the hearing were
unremarkable; (5) there was no evidence that Clark’s daily activities were restricted;
(6) Clark exhibited no deficit in social functioning; (7) Clark demonstrated no
significant deficiency of concentration, persistence, or pace; and (8) there was no
evidence of deterioration or decompensation in work settings.

        In Cook v. Bowen, 797 F.2d 687 (8th Cir. 1986), we held that the claimant’s
I.Q. scores, which were apparently accepted as valid, when coupled with his other
impairment entitled claimant to benefits under section 12.05C. The Commissioner is
not required to accept a claimant’s I.Q. scores, however, and may reject scores that are
inconsistent with the record. See Mackey v. Shalala, 47 F.3d 951, 953 (8th Cir. 1995).
Indeed, test results of this sort should be examined “to assure consistency with daily
activities and behavior.” Popp v. Heckler, 779 F.2d 1497, 1499 (11th Cir. 1986) (per
curiam). It was therefore proper for the ALJ to examine the record in assessing the
reliability of Clark’s scores. For purposes of our review, then, the question is whether
the decision to disregard Clark’s scores as unreliable is supported by substantial
evidence on the record as a whole. If we find such evidence, we must affirm. See
Mackey, 47 F.3d at 953 (“Nothing in [claimant’s] prior work history or educational
background, and nothing in the medical evidence before the ALJ, supports an I.Q. so
low as to reflect mild mental retardation”); Popp, 779 F.2d at 1499-1500 (I.Q. scores
properly discredited where inconsistent with claimant’s college record and work history
as an algebra teacher); Muse v. Sullivan, 925 F.2d 785, 789-90 (5th Cir. 1991) (I.Q.
results questionable in light of claimant’s work experience, education, and demeanor
at the hearing); but cf. Brown v. Secretary of Health & Human Serv., 948 F.2d 268,




                                           -4-
270 (6th Cir. 1991) (claimant’s modest functional abilities not inconsistent with low
I.Q. score).

       We conclude that there is substantial evidence in the record to support the
Commissioner’s decision. First, as the district court pointed out, Clark’s low I.Q.
scores are the product of her first and only meeting with Dr. Dixon. A one-time
evaluation by a non-treating psychologist is not entitled to controlling weight. See
Loving v. Department of Health & Human Serv., 16 F.3d 967, 971 (8th Cir. 1994).
Second, the record reveals that Clark’s low I.Q. scores are inconsistent with her daily
functional abilities and her prior medical record. Clark is not significantly restricted in
her daily activities because of any mental impairment. She is able to read and to write
and to count money. She has a driver’s license and does the majority of the cooking,
cleaning, and shopping for her household. She is the primary caretaker for her young
daughter. Furthermore, Clark’s other medical records make no mention of any
suspected intellectual impairment. See Popp, 779 F.2d at 1500 (“The ALJ is required
to examine the results in conjunction with other medical evidence and the claimant’s
daily activities and behavior”).

       Moreover, the introductory language of section 12.05 states that “[m]ental
retardation refers to a significantly subaverage general intellectual functioning with
deficits in adaptive behavior initially manifested during the developmental period
(before age 22).” At the time of her examination by Dr. Dixon, Clark was 29 years old.
Nothing in her extensive medical records indicates that she was ever suspected of being
mildly mentally retarded prior to this date. Although this fact does not necessarily
mean that Clark’s intellectual shortcomings were not manifested before age 22, we find
it significant in gauging the reliability of Clark’s current scores. See Williams v.
Sullivan, 970 F.2d 1178, 1185 (3d Cir. 1992) (evidence insufficient to establish a
mental impairment existing prior to age twenty-two where earlier physician’s reports
were silent with respect to claimant’s intellectual capacity); but cf. Luckey v.
Department of Health & Human Serv., 890 F.2d 666, 668 (4th Cir. 1989) (absent




                                           -5-
evidence of a change in claimant’s intellectual functioning, it is assumed claimant’s I.Q.
remained relatively constant). We therefore conclude that the Commissioner’s decision
to disregard Clark’s I.Q. results was supported by substantial evidence on the record
as a whole and that summary judgment was properly granted by the district court.

      The judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -6-